ORDER ON DEFENDANT’S MOTION FOR ERROR CORAM NOBIS
PITTMAN, District Judge.
On May 29, 1969, petitioner filed a motion for error coram nobis relief, which is treated as seeking relief under Title 28, U.S.C., § 2255.
As grounds for relief, petitioner contends that his conviction was based solely on tainted electronic eavesdropping evidence secured without a lawful court order or warrant.
From a review of the record in this case, it appears that petitioner was convicted in this court on October 13, 1966, of violation of Title 26, U.S.C., Section *825604(a) (1). Petitioner took an appeal which was affirmed by the Fifth Circuit Court of Appeals on November 10, 1967. Long v. United States, 387 F.2d 377, cert. denied 88 S.Ct. 1044 (5th Cir., 1967).
It also affirmatively appears that the grounds now assigned in the motion sub judice are the same as those decided adversely to Long on appeal.
Questions previously raised on appeal are not to be redetermined on a motion for habeas corpus. Tucker v. United States, 255 F.2d 271 (9th Cir. 1958); Palmer v. United States, 249 F.2d 8 (10th Cir., 1957); United States ex rel. Bogish v. Tees, 211 F.2d 69 (3rd Cir., 1954); McGuinn v. United States, 99 U.S.App.D.C. 286, 239 F.2d 449 (1956). See also Seay v. Sanford, 161 F.2d 361 (5th Cir., 1947).
Therefore, it is ordered adjudged, and decreed that petitioner’s motion be and the same is hereby denied.